Title: To James Madison from James Monroe, 5 March 1807
From: Monroe, James
To: Madison, James



Sir,
London March 5th. 1807.

I have just received your letter of the 13th. of January, relative to the trial of Captain Whitby, of which you desire me to obtain a postponement if possible.  I shall accordingly address a note to Lord Howick on the subject, as soon as I can prepare it.  The note shall be sent to him tomorrow or next day, and I shall not fail to give it all the aid I can in personal conference.  I hope the delay will be granted, tho’ I foresee that much difficulty will attend it.  The government and the nation rely so much on the navy, that it is the most delicate of all subjects to touch, especially in a case of this kind.  The witnesses are, I presume, on their way, or soon will be, and may be expected here at an early period.
We shall write you a joint letter in the course of a few days, on the business belonging to the Commission.  Mr. Purviance has, I trust, reached Washington before this, and delivered you the treaty with our dispatch which accompanied it.
We have not heard from our Ministers at Paris, in reply to our letters by Major Hunt, of which copies have been sent you.  We expect his return daily, and have much reason to presume, that no ill effect, or rather that much good will result to our affairs with Spain, by the adjustment of our business with England.
It is my intention to sail for the U. S. as soon as the season will permit.  The unfinished business for which it is hoped to provide in a separate convention, of which you were informed in our joint letter, will I think be concluded in a fortnight.  I expect therefore to set out, if I can obtain a suitable conveyance, about the latter end of next month.  I have the honor to be with great consideration Your Mo: Ob: Servant

Jas. Monroe

